Citation Nr: 0842405	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  03-08 435A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected degenerative disc 
disease, lumbar spine, anxiety, and depression.

2.  Entitlement to service connection for a skin rash on the 
legs.

3.  Entitlement to an effective date earlier than October 25, 
2001, for the grant of service connection for residuals of a 
head injury (with headaches and dizziness), to include on the 
basis of clear and unmistakable error (CUE).

4.  Entitlement to an effective date earlier than October 25, 
2001, for the grant of service connection for degenerative 
disc disease, to include on the basis of clear and 
unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1964 to June 
1968.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 decision rendered by the 
Winston-Salem, North Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA), which, in pertinent 
part, denied a claim of service connection for a skin rash on 
the leg and hypertension.  

The veteran also appeals from an n November 2003 decision, in 
which the RO denied an effective date earlier than October 
25, 2001, for service connection for residuals of head injury 
and degenerative disc disease, including on the basis of CUE.

The veteran testified before a Decision Review Officer at a 
hearing in July 2003.  A transcript of the hearing is of 
record.


FINDINGS OF FACT

1.  Competent medical evidence of record suggests that the 
veteran's hypertension is aggravated as a result of his 
service-connected depression and anxiety.

2.  A skin rash on the legs was not shown in military 
service; and there is no competent medical evidence which 
links a current skin rash on the leg to military service.

3.  In a January 1969 rating decision, service connection was 
denied for headaches and dizziness; and a back disorder.  The 
veteran was notified of his appellate rights in March 1969, 
but he did not appeal and the decision became final.

4.  A request to reopen the claim of service connection for 
residuals of a head injury (previously claimed as headaches 
and dizziness); and a back disorder was received in October 
2001; and there is no evidence of an unadjudicated formal or 
informal claim for entitlement to service connection for 
residuals of head injury and a back disorder prior to this 
date.  

5.  The January 1969 rating decision which denied service 
connection for residuals of head injury and a back disorder 
considered the correct law and evidence as they then existed 
and was not the product of an undebatable error. 


CONCLUSIONS OF LAW

1.  The criteria for service connection hypertension have 
been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2006 & 2008).

2.  A skin rash on the legs was not incurred in or aggravated 
by active duty service.  38 U.S.C.A. § 5107; 38 C.F.R. § 
3.303. 

3.  The criteria for an effective date earlier than October 
25, 2001, for the grant of service connection for residuals 
of head injury have not been met.  38 U.S.C.A. §§ 5109A, 5110 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.105(a), 3.400 
(2008).

4.  The criteria for an effective date earlier than October 
25, 2001, for the grant of service connection for 
degenerative disc disease have not been met.  38 U.S.C.A. 
§§ 5109A, 5110; 38 C.F.R. §§ 3.105(a), 3.400.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
with regard to the claim for service connection for 
hypertension, further assistance is unnecessary to aid the 
veteran in substantiating his claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA is not applicable to issues of 
CUE.  Livesay v. Principi, 15 Vet. App. 165 (2001).

The courts have also held that once service connection is 
granted the claim is substantiated, additional VCAA notice is 
not required as to downstream issues, such as the proper 
effective date.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

An NOD begins the appellate process, and any remaining 
concerns regarding evidence necessary to establish a more 
favorable decision with respect to downstream elements are 
appropriately addressed under the notice provisions of 38 
U.S.C. §§ 5104 and 7105 . See Hartman v. Nicholson, 483 F.3d 
1311 (Fed.Cir.2007).  Where a claim has been substantiated 
after the enactment of the VCAA, the appellant bears the 
burden of demonstrating any prejudice from defective VCAA 
notice with respect to the downstream elements.  Goodwin v. 
Peake, 22 Vet. App. 128 (2008).

Leg Rash Claim--Duties to Notify

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2008).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

VA provided VCAA required notice in correspondence sent to 
the veteran in December 2002, April 2004, March 2006, and 
August 2007.  These letters notified the veteran of VA's 
responsibilities in obtaining information to assist the 
veteran in completing his claim, and identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claim.  In particular, the March 2006, and August 2007 
letters provided notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
claimed disabilities under consideration, pursuant to the 
recent holding in the Dingess decision.  

In this case, the only deficiency with regard to notice is 
that it was received following the initial adjudication of 
the claim.  However, this timing deficiency was cured by 
readjudication of the claim in a March 2003 statement of the 
case (SOC) and December 2003 and January 2004 supplemental 
statements of the case (SSOCs).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Leg Rash Claim--Duties to Assist

VA has also made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claims.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
associated with the claims file consist of the veteran's VA 
and private medical treatment records.  The veteran was not 
afforded a VA examination for his claimed skin rash on the 
leg.

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

A medical examination is unnecessary in this case, however, 
because there is no competent evidence that a current rash 
may be related to service.

Service Connection

Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  

Service connection requires a showing of (1) the existence of 
a current disability; (2) a disease or injury in service, 
and; (3) a relationship or nexus between the current 
disability and any injury or disease during service.  See 
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection for chronic diseases, such as 
hypertension, may be granted if manifest to a compensable 
degree within one year of separation from service, or in 
service and at any time thereafter.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R.  §§ 3.303(b), 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury. 38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected  
disability. Allen v. Brown, 7 Vet. App. 439 (1995) (en banc); 
38 C.F.R. § 3.310(a). 

Effective October 10, 2006, VA regulations were amended to 
include that any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  Under the amended regulation, VA 
will not concede a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  38 C.F.R. §3.310(b) (effective October 10, 2006); 
see 71 Fed. Reg. 52744 (Sept. 7, 2006).

A new law or regulation applies, if at all, only to the 
period beginning with the effective date of the new law or 
regulation.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003). 

In VAOPGCPREC 7-2003, VA's General Counsel held that when a 
new statute is enacted or a new regulation is issued while a 
claim is pending, VA must first determine whether the statute 
or regulation identifies the types of claims to which it 
applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
"retroactive effects."  If applying the new provision would 
produce such "retroactive effects," VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce "retroactive effects," VA 
ordinarily must apply the new provision.  A new law or 
regulation has prohibited "retroactive effects" if it is 
less favorable to a claimant than the old law or regulation; 
while a liberalizing law or regulation does not have 
"retroactive effects."  VAOPGCPREC 7-2003; 69 Fed. Reg. 
25179 (2004).

The General Counsel had previously summarized the proper 
analysis as follows: First, the Board must determine, on a 
case-by-case basis, whether the amended regulation is more 
favorable to the claimant than the prior regulation.  Second, 
if it is more favorable, the Board must, subsequent to the 
effective date of the liberalizing law under 38 U.S.C. 
§ 5110(g), apply the more favorable provision to the facts of 
the case, unless the claimant would be prejudiced by the 
Board's actions in addressing the revised regulation in the 
first instance.  Third, the Board must determine whether the 
appellant would have received a more favorable outcome, i.e., 
something more than a denial of benefits, under the prior law 
and regulation, including for the periods both prior to and 
after the effective date of the change in law.  VAOPGCPREC 3-
2000 (2000); 65 Fed. Reg.  33422(2000) 

The Federal Circuit has created a three-part test to 
determine whether a new law has prohibited retroactive 
effects: (1) "the nature and extent of the change of the 
law;" (2) "the degree of connection between the operation of 
the new rule and a relevant past event;" and (3) "familiar 
considerations of fair notice, reasonable reliance, and 
settled expectations." Princess Cruises v. United States, 397 
F.3d 1358 (Fed. Cir. 2005).  If, under this test, a rule or 
regulation appears to have a retroactive effect, then the 
rule or regulation cannot be applied to cases pending at the 
time of its promulgation.  Rodriguez v. Peake, 511 F.3d 1147 
(Fed. Cir. 2008).

In this case the amended provisions of 38 C.F.R. § 3.310 
impose new burdens and are deemed to have retroactive 
effects.  Hence, this appeal will be adjudicated under the 
version of that regulation in effect prior to October 10, 
2006.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C. § 5107(b); 38 C.F.R.  
§ 3.102 (2007); see also Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1990). 

Factual Background & Analysis

Hypertension

For purposes of VA compensation, the term "hypertension" 
means that the diastolic blood pressure is predominantly 90 
mm. or greater, and isolated systolic hypertension means that 
the systolic blood pressure is predominantly 160 mm. or 
greater with a diastolic blood pressure of less than 90mm. 38 
C.F.R. § 4.104, note following Diagnostic Code 7101.   

Service treatment records reveal that the veteran's blood 
pressure was 136/86 during a June 1964 entrance examination.  
Although a history of hypertension was noted in a January 
1965 record, there were no reported blood pressure readings 
that were elevated.  The February 1968 separation physical 
examination was negative for a clinical finding of 
hypertension, and the veteran's blood pressure was noted to 
be 130/82. 

Post-service medical records are negative for findings of 
hypertension until September 1988, when "new onset 
hypertension" was noted.  Additional medical records 
thereafter show findings of borderline and elevated blood 
pressure.  The veteran began using blood pressure medication 
in September 1995 and has received ongoing treatment since 
then.  Clinical notes reflect findings of poorly controlled 
hypertension despite the use of medication.

In a March 2007 letter, T. J., a private Family Nurse 
Practitioner (FNPC) wrote that she had treated the veteran 
for low back pain, arthritis and depression/anxiety disorder.  
She noted, "[T]hese conditions and their medications can 
elevate the blood pressure, and influence the control of 
patient's [sic] blood pressure.  His high blood pressure 
triggers are chronic back pain, depression/anxiety stress.  
These conditions can elevate his blood pressure."  

In a June 2007 clinical note, Dr. F. M. wrote that the 
fluctuation of blood pressure had been found to be related to 
stress and pain.  Dr. F.M. wrote further, "[T]he patient 
does have chronic pain syndrome in his neck and low back, 
which will definitely affect his blood pressure.  I think his 
blood pressure is directly related to the fact that he is in 
chronic pain, and he suffers with depression and anxiety, and 
these cannot be separated."

The veteran was afforded a VA examination in August 2007.  
The examiner indicated review of the claims file.  The 
examiner confirmed the diagnosis of hypertension.  She opined 
that it was unlikely that the hypertension was due to 
impairment or pain associated specifically with the service-
connected degenerative disc disease of the thoracolumbar 
spine.  She noted further that hypertension is not caused by, 
or result of thoracolumbar spinal disease and secondary pain.  
The rationale was that hypertension was not physiologically 
caused by pain of any type.  Pain could result in momentary 
elevations of blood pressure but was not the etiology of 
hypertension.

The veteran contends that hypertension was manifested in 
service or that it was caused or aggravated by chronic pain 
associated with his service-connected degenerative disc 
disease, lumbar spine.

The evidence clearly establishes that the veteran has a 
current diagnosis of hypertension.  While there was a report 
of hypertension in service, no elevated blood pressure 
readings were noted and the separation examination was 
normal.  Hence, there were not sufficient findings to 
identify that condition in service.  38 C.F.R. § 3.303(b).  
Service connection on a direct basis would therefore require 
a continuity of symptomatology or evidence otherwise linking 
current hypertension to service.  Post-service hypertension 
was demonstrated approximately 20 years after service and 
there is no other evidence of a continuity of symptomatology.  
There is also no competent medical opinion directly linking 
hypertension to service.

The private medical opinions are to the effect that current 
hypertension is likely aggravated, at least in part, by the 
service connected psychiatric and back disabilities.  Thus, 
it is possible that service connection may be established 
pursuant to 38 C.F.R. § 3.310(a).  

For a veteran to prevail in his claim it must only be 
demonstrated that there is an approximate balance of positive 
and negative evidence.  In other words, the preponderance of 
the evidence must be against the claim for benefits to be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, at 54 (1990).  

T.J., FNPC and Dr. F. M. have opined that the service-
connected disorders of depression and anxiety, in addition to 
the chronic pain syndrome associated with the service-
connected degenerative disc disease, have affected the 
veteran's blood pressure, causing it to elevate and 
fluctuate.  The Board has also observed other evidence in the 
record which shows that the veteran's service-connected 
anxiety and depression disorders are severe and chronic in 
nature- as is the chronic pain associated with the 
degenerative disc disease.  

The August 2007 VA examiner provided an opinion that 
hypertension is not caused by degenerative disc disease or 
pain of any type; but this opinion does not address the 
question of aggravation.

The opinion also did not address whether a service-connected 
disorder other than degenerative disc disease, may have 
caused or aggravated the hypertension, specifically the 
service-connected depression and anxiety.

Here, the preponderance of the evidence is not against the 
claim.  In light of the positive private medical opinions 
which suggest that hypertension is at least aggravated by 
service-connected disabilities, the Board finds that the 
evidence supports a finding of service connection.  All 
reasonable doubt has been resolved in favor of the veteran.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102.

Skin rash

An August 1965 record shows that a fungal infection involving 
his toes was diagnosed.  The February 1968 separation 
examination was negative for evidence of a skin rash and the 
examiner noted the skin was normal upon observation.

Post-service medical records do not show evidence of a skin 
rash until April 2003.  A treatment note created at that time 
contains no detailed information other than a finding of a 
small papular rash on leg.  He was prescribed hydrocortisone.

There appears to be current evidence of a rash on the 
veteran's leg.  The veteran is competent to state whether he 
has a skin rash on his leg.  Thus, at least one of the 
elements for establishing service connection has been met.  
See Cuevas, 3 Vet. App. 542.  

The veteran has not reported any specific disease or injury 
in service; nor has he reported a continuity of 
symptomatology since service.

While a foot fungus was reported in service, there is no 
evidence of a skin rash on either leg in service, including 
at separation from service.  Also, while a few post-service 
VA records reflect a skin rash on the veteran's leg, they do 
not demonstrate an etiological relationship between that rash 
and military service.  There are no medical opinions to show 
that he developed a rash on the legs during service and that 
a skin rash currently located on one of his legs is in fact 
etiologically related to military service.  See Cuevas, 3 
Vet. App. 542; Rabideau, 2 Vet. App. 141.

On the basis of the foregoing, the Board finds that the 
criteria for establishing service connection for a skin rash 
have not been met.  In reaching this conclusion, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in this appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v.  
Derwinski, 1 Vet. App. at 55-57 (1990).  

Effective Date Claims

Legal Criteria

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.

Previous determinations that are final and binding, including 
decisions of service connection and other matters will be 
accepted as correct in the absence of clear and unmistakable 
error.  Where evidence establishes such error, the prior 
rating decision will be reversed or amended.  For the purpose 
of authorizing benefits, the rating or other adjudicatory 
decision which constitutes a reversal of a prior decision on 
the grounds of CUE has the same effect as if the corrected 
decision had been made on the date of the reversed decision.  
38 U.S.C.A. § 5109A, 38 C.F.R. § 3.105(a). 

CUE is a very specific and rare kind of "error."  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Simply to claim 
CUE on the basis that previous adjudications had improperly 
weighed and evaluated the evidence can never rise to the 
stringent definition of CUE.  Similarly, neither can broad- 
brush allegations of "failure to follow the regulations" or 
"failure to give due process," or any other general, 
nonspecific claim of "error."  Fugo v. Brown, 6 Vet. App. 
40, 43-44 (1993).  In addition, failure to address a specific 
regulatory provision involves harmless error unless the 
outcome would have been manifestly different. Id. at 44. 

The United States Court of Appeals for Veterans Claims 
(Court) has established a three-pronged test, each of which 
must be met before clear and unmistakable error is 
established: either (1) the correct facts, as they were known 
at the time, were not before the adjudicator (i.e. more than 
a simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied, (2) the error must be 
"undebatable" and of the sort "which had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was CUE [clear and 
unmistakable error] must be based on the record and law that 
existed at the time of the prior adjudication in question.  
Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting in part 
Russell v. Principi, 3 Vet. App. 310 (1992).  

In order to be CUE, the error must be of a type that is 
outcome determinative.  Glover v. West, 185 F.3d 1328 (Fed.  
Cir. 1999).

Factual Background & Analysis

The veteran argues that he is entitled to earlier effective 
dates for service connection for the back disability and head 
injury residuals on the basis that there was CUE in a January 
1969 rating action, which initially denied service connection 
for these disabilities.  

He argues that the November 2003 grant was based on 
essentially the same evidence as was considered in the 
January 1969 decision, and that if this evidence supported a 
grant in 2003, it should have lead to a grant in 1969.  In 
the alternative, he argues that VA failed to assist him with 
the development of his claims by providing needed 
examinations.

The January 1969 rating decision shows that the RO considered 
the veteran's service medical records showing complaints of 
back pain and intermittent headaches, and that the veteran 
was seen three days after reportedly being kneed in the left 
side of the skull.  It was noted that a sinus defect had been 
noted at that time.  It was also noted that the separation 
had been negative, and that there was no "indication of 
headache or other pathology pertinent to the veteran's 
claim."

At the time of the January 1969 decision there were no 
reports of current residuals of the claimed head injury or 
back disability.  The notice of that decision advised the 
veteran that the claims had been denied because, while 
treatment was shown in service, there was no showing of 
residual disability on the last examination (presumably the 
service separation examination).

While the veteran was not provided a current examination at 
the time of the January 1969 rating decision, the failure to 
provide assistance with the development of a claim can never 
constitute CUE.  Cook v. Principi, 318 F.3d 1334, 1341 (Fed. 
Cir 2002), Elkins v. Brown, 8 Vet. App. 391, 396 (1995); 
Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  Thus, the 
failure to proved examinations was not CUE.

A disagreement with how the RO evaluated the facts is 
inadequate to raise the claim of clear and unmistakable 
error.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  The 
Court, citing Fugo, recently reaffirmed this principle in 
Simmons v. West, 14 Vet. App. 84, 89 (2000).  The argument 
that the grant in 2003 meant the benefits should have been 
granted in 1969 is essentially expressing disagreement with 
how the facts were weighed in 1969.  

It is also not correct to say that the 2003 grant was based 
on evidence that was of record in 1969.  Subsequently 
received evidence, including the reports of April 2002 and 
September 2003 examinations, linking a current back 
disability and residuals of head injury to service.  While 
there was no evidence of current disabilities or a nexus 
between those disabilities and service at the time of the 
1969 decision, the 2003 grant was premised on newly received 
evidence on both of those elements of service connection.

Accordingly, there has been no showing of CUE in the January 
1969 decision.  Inasmuch as the veteran was properly notified 
of that decision and did not submit a notice of disagreement 
within one year, the decision is final.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. §§ 20.200, 20.201.

The record does not contain evidence of an unadjudicated 
formal or informal claim for entitlement to service 
connection for residuals of a head injury, with headaches and 
dizziness, and a back disorder, prior to October 25, 2001.  
An effective date prior to the date of the reopened claim 
(October 25, 2001) is not warranted.  38 C.F.R. § 3.400. 

The appeal for earlier effective dates for the award of 
entitlement to service connection for residuals of a head 
injury with headaches and dizziness, and degenerative disc 
disease, must be denied. 


ORDER

Service connection for hypertension is granted.

Service connection for a skin rash on the legs is denied.

An effective date earlier than October 25, 2001 for the grant 
of service connection for residuals of a head injury, with 
headaches and dizziness, is denied.

An effective date earlier than October 25, 2001 for the grant 
of service connection for residuals of degenerative disc 
disease is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


